DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in reply to the application filed on 8/5/2019.
Claims 1-20 are pending in the application and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
8/5/2019

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 108.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19, line 2 cites, "...gas produced as the HSM..." and was likely intended to cite, "...gas produced at the HSM..."  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the gaseous fuel supply" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the engine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the tail gas" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the inlet fluid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the inlet fluid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Benham et al. (US 6,534,552 B2) hereinafter Benham and Mabrouk et al. (US 2015/0307351 A1) hereinafter Mabrouk.
Claim 1:
Benham discloses a hydrogen gas production plant, comprising: a gaseous fuel supply conduit; [Fig. 1, Item 4; Col. 4, Lines 24-25] a compressor having an inlet and an outlet [Fig. 1, Item 33-35].
Benham doesn’t explicitly disclose a mixer having inlets in fluid communication with the gaseous fuel supply conduit and the outlet of the compressor; a heater having an inlet in fluid communication with an outlet of the mixer.

Benham also discloses a partial oxidation reforming catalyst (POx-R) in fluid communication with the heater along a supply passage and a return passage; [Col. 5, Lines 22-29; Fig. 1, Items 5, 9] a hydrogen separator having an inlet in fluid communication with an outlet of the heater, [Fig. 1, Items 15 and 17-25 (see above)] the hydrogen separator having a hydrogen gas outlet and a tail gas outlet; [Fig. 1, Items 17-25, the cited portion is a system with outlets for hydrogen (25) and tail gas (21)].
Benham doesn’t explicitly disclose the hydrogen separator is a hydrogen separation membrane.
However Mabrouk does disclose the hydrogen separator is a hydrogen separation membrane [Fig. 1, Item 180; Para. 0019].
Benham also discloses wherein the tail gas outlet is fluidly connected to the inlet of the compressor. [Fig. 1, Items, 21, 33, 34]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Benham with the disclosure of Mabrouk to reduce the number of heaters in the system thus reducing cost and complexity.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Benham and Mabrouk as applied to claim 1 above, and further in view of Clawson (US 2006/0037244 A1) hereinafter Clawson.
Claim 4:
Benham and Mabrouk, as shown in the rejection above, disclose all the limitations of claim 1.
Benham doesn’t explicitly disclose wherein the engine includes a plurality of cylinders disposed to receive gas from the gaseous fuel supply for use during engine operation.
However, Clawson does disclose wherein the engine includes a plurality of cylinders disposed to receive gas from the gaseous fuel supply for use during engine operation. [Para. 0011; Fig. 2, Item 8]
It should be noted that Clawson discloses an Otto cycle engine which is known to a person of ordinary skill in the art to operate using cylinders.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Benham and Mabrouk with the disclosure of Clawson provide a means of spinning the compressor without using an electrical compressor to lower the cost for compression [Para. 0005].

Allowable Subject Matter
Claims 11-15 and 17-20 are allowed.
Claims 2-3, 5, and 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 10, and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 11-15 and 17-20:
Benham and Mabrouk are the closest prior art of record. However, while Benham and Mabrouk disclose a hydrogen production system paired with an internal combustion engine and a compressor, the prior art does not anticipate or render obvious making the compressor for the internal combustion engine common with the compressor used for the tail gas fed back to the reformer.
Therefore, the prior art does not anticipate or render obvious at least, “an internal combustion engine connected to the fuel supply conduit, the internal combustion engine including an output shaft and a compressor having an inlet and an outlet; a hydrogen production module (HPM), comprising: a mixer having a first inlet in fluid communication with the gaseous fuel supply conduit and a second inlet in fluid communication with the outlet of the compressor; a hydrogen separation membrane (HSM) having an inlet in fluid communication with an outlet of the recuperative heat heater, the HSM having a hydrogen gas outlet and a tail gas outlet; wherein the tail gas outlet is fluidly connected to the inlet of the compressor.” as disclosed in independent claim 11 and similarly in 
It should be noted that based on the specification as well as the knowledge of a person of ordinary skill in the art, "an internal combustion engine including… …a compressor having an inlet and outlet" is interpreted as a compressor used for compressing an air mixture intended for the intake for combustion. See at least Fig. 1, Items 104 and 112 of the Specification.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2-3, 5, and 7-9:
Benham and Mabrouk are the closest prior art of record. However, while Benham and Mabrouk disclose a hydrogen production system paired with an internal combustion engine and a compressor, the prior art does not anticipate or render obvious making the compressor for the internal combustion engine common with the compressor used for the tail gas fed back to the reformer.
Therefore, the prior art does not anticipate or render obvious at least, “further comprising an internal combustion engine having an intake system in fluid communication with the outlet of the compressor,” when coupled with the limitations of independent claim 1. Claims 3, 5, and 7-9 are allowed based on their dependence on an allowed independent claim.
Regarding claim 6:
Benham and Mabrouk are the closest prior art of record. However, while Benham and Mabrouk disclose a hydrogen production system paired with a compressor and 
Regarding claim 10:
Benham and Mabrouk are the closest prior art of record. However, while Benham and Mabrouk disclose a hydrogen production system paired with a compressor and an inlet mixer for incoming airflow, the prior art does not anticipate or render obvious at least, “further comprising an inlet mixer disposed to mix an incoming airflow and tail gas to yield the inlet fluid provided to the inlet of the compressor during operation,” when coupled with the limitations of independent claim 1.
Regarding claim 16:
Claim 16 is dependent on allowable independent claim 11 and is therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thacker et al. (US 2014/0007614 A1) discloses a system and method for gas treatment that produces hydrogen. Baek et al. (US 10,655,553 B2) discloses a reforming system paired with an internal combustion engine and a turbocharger. Fujita (US 9,926,844 B2) discloses a power generation method paired .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KURT PHILIP LIETHEN/Examiner, Art Unit 3747